     Case 3:20-cv-05478 Document 1-2 Filed 05/03/20 Page 1 of 1 PageID: 190



                         LOCAL CIVIL RULE 11.2 CERTIFICATION

         Pursuant to Local Civil Rule 11.2, I hereby certify that the matter in controversy is

related the civil actions with the following docket numbers, all before the Hon. Michael A.

Shipp:

    15-cv-07658                      16-cv-05034                      16-cv-06127
    16-cv-06128                      16-cv-07212                      16-cv-07321
    16-cv-07324                      16-cv-07328                      16-cv-07494
    16-cv-07496                      16-cv-07497                      17-cv-06365
    17-cv-06513                      17-cv-07552                      17-cv-07625
    17-cv-07636                      17-cv-12088                      17-cv-12808
    17-cv-13488                      18-cv-00089                      18-cv-00032
    18-cv-00343                      18-cv-00383                      18-cv-00846
    18-cv-00893                      18-cv-01223                      18-cv-12673
    18-cv-08595                      18-cv-08705                      18-cv-15286


         I hereby certify that the following statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.

Dated: May 3, 2020

                                               /s/ JooYun Kim
                                               JooYun Kim
                                               HUNG G. TA, ESQ. PLLC
                                               Hung G. Ta (pro hac vice forthcoming)
                                               Natalia D. Williams
                                               250 Park Avenue, Seventh Floor
                                               New York, NY 10177
                                               Tel: (646) 453-7288
                                               jooyun@hgtlaw.com
                                               hta@hgtlaw.com
                                               natalia@hgtlaw.com

                                               Counsel for Plaintiffs




                                                  1
